DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 16/013,088 06/20/2018 PAT 10941217
FOREIGN APPLICATIONS
JAPAN 2017-131736 07/05/2017
JAPAN 2018-109220 06/07/2018
	Claims 1-6 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (US 2009/0165972, July 2, 2009, cited on IDS) in view of Narita (US 2017/0283513 A1, October 5, 2017).
Narita (2009) teaches cellulose ethers containing 50-80 insoluble fibers having a size of 16-200 µm in 2 ml of a 0.1% mass aqueous solution and a viscosity of about 28000-110000 [0064].   The average particle size in one example was 200 µm [0091]. The cellulose ether can be as follows on page 5:

    PNG
    media_image1.png
    380
    518
    media_image1.png
    Greyscale


	Narita (2017) teaches cellulose ethers having viscosity of around 100000 mPa.s and loose bulk density of 0.35-0.46.  See page 7, Table 1.  Narita is silent about the number of undissolved fibers, but Narita does teach that undissolved fibers lead to a lower bulk density [0006], and a higher bulk density is desirable because it reduces space for transportation and storage [0004].  The average particle size is 30 to 300 µm [0048].  Examples of the cellulose ether are as follows on page 2:

    PNG
    media_image2.png
    506
    527
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare the cellulose ether of Narita (2009) having the claimed number of undissolved fibers and loose bulk density.  A lower number of undissolved fibers leads to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/LAYLA D BERRY/Primary Examiner, Art Unit 1623